 

 

 

ANSTELLUNGSVERTRAG

 

Exhibit 10.1

EMPLOYMENT CONTRACT

Zwischen

 

Between

Richardson Electronics GmbH,

Boschtrasse 8, 82178 Puchheim

 

(nachfolgend “Gesellschaft” / hereinafter “Company”)

und

 

and

Jens Ruppert,

85652 Pliening, Germany

 

(nachfolgend “Mitarbeiter” / hereinafter “Employee”)

wird folgender Anstellungsvertrag geschlossen:

 

the following Employment Contract is agreed:

 

1.

Aufgabenbereich und Pflichten

 

1.

Position and Scope of Duties

1.1

Spätestens mit Wirkung zum 1. August 2015 wird der Mitarbeiter von der
Gesellschaft als Executive Vice President und General Manager, Canvys
angestellt. Sein Verantwortungsbereich ergibt sich aus der Aufgabenbeschreibung
gemäß Angebotsschreiben vom 12. Juni 2015. Der Mitarbeiter berichtet an den
Executive Vice President Corporate Development, dessen Position zurzeit von Frau
Wendy Diddell gehalten wird.

 

1.1

Effective August 1, 2015, at the latest, the Employee shall be employed by the
Company as Executive Vice President and General Manager, Canvys. His
responsibilities are set out in the job description in the offer letter dated
June 12, 2015. The Employee shall report to the Executive Vice President
Corporate Development, this position currently being held by Ms. Wendy Diddell.

1.2

Die Gesellschaft behält sich das Recht vor, dem Mitarbeiter ohne Änderung seiner
Bezüge auch andere oder zusätzliche zumutbare Arbeiten zuzuweisen, welche seinen
Fähigkeiten und Kenntnissen entsprechen.

 

1.2

The Company reserves the right to assign to the Employee different or additional
functions which are reasonable and compatible with the Employee's experience and
knowledge without changing his remuneration.

2.

Arbeitszeit

 

2.

Working Time

2.1

Die regelmäßige Arbeitszeit beträgt 40 Stunden wöchentlich. Verteilung und Lage
der Arbeitszeit werden von der Gesellschaft festgelegt.

 

2.1

The regular hours of work are 40 per week. The distribution and location of the
working time are to be determined by the Company.

2.2

Der Mitarbeiter ist verpflichtet, im Falle betrieblicher Notwendigkeit
Mehrarbeit in gesetzlich zulässigem Umfang zu leisten.

 

2.2

The Employee is obliged to work overtime in compliance with the applicable law
if this is required for business reasons.

1

 

--------------------------------------------------------------------------------

 

3.

Arbeitsort

 

3.

Place of Work

3.1

Ort der Arbeitsleistung ist unser Canvys Standort in Donaueschingen. Der
Mitarbeiter ist verpflichtet, soweit erforderlich, Geschäftsreisen zu
unternehmen.

 

3.1

The place of work is Canvys location in Donaueschingen. As far as necessary, the
Employee is obliged to take business trips.

4.

Nebentätigkeiten

 

4.

Other Activities

 

Der Mitarbeiter verpflichtet sich, seine ganze Arbeitszeit und Arbeitskraft der
Gesellschaft zu widmen. Es ist ihm während der Dauer dieses Vertrages nicht
gestattet, eine andere bezahlte Tätigkeit bzw. eine Tätigkeit, für die
üblicherweise eine Vergütung gewährt wird, auszuüben, einschließlich einer
Teilzeitbeschäftigung oder selbständigen Tätigkeit, sofern nicht eine vorherige
ausdrückliche schriftliche Zustimmung der Gesellschaft vorliegt. Die
Gesellschaft wird eine solche Zustimmung erteilen, soweit betriebliche Belange
durch die Tätigkeit nicht beeinträchtigt werden.

 

 

The Employee shall devote his full working time and capacity to the Company's
business. All other activities for remuneration as well as activities, which
would normally be remunerated, including any part-time work or self-employed
work, are prohibited unless the Company has explicitly given its prior written
consent. The Company will grant such consent if business interests/concerns are
not affected by the activities.

5.

Grundgehalt; Überstundenabgeltung

 

5.

Basic Salary; Overtime Compensation

5.1

Der Mitarbeiter erhält für seine Tätigkeit ein jährliches Grundgehalt in Höhe
von EUR 200.000 brutto, welches in gleichen monatlichen Raten zwölfmal jährlich
rückwirkend am Ende eines jeden Kalendermonats gezahlt wird.

 

5.1

The Employee shall receive for his working activities a gross annual base salary
of EUR 200,000, which shall be paid in arrears in equal monthly installments
twelve times a year at the end of each calendar month.

5.2

Mit Zahlung des Grundgehalts gemäß Ziffer 5.1 sind sämtliche etwaigen
Überstunden abgegolten.

 

5.2

By payment of the base salary according to Section 5.1, any possible overtime
work shall be compensated.

5.3

Zu viel gezahltes Gehalt ist der Gesellschaft unverzüglich in voller Höhe, d.h.
einschließlich hierauf entrichteter Steuern und Sozialversicherungsbeiträge,
zurückzuzahlen. Der Mitarbeiter verzichtet gegenüber diesem Anspruch der
Gesellschaft auf den Einwand, er sei nicht mehr bereichert und der Anspruch sei
insoweit ausgeschlossen. Die Gesellschaft ist zur Aufrechnung berechtigt.

 

5.3

The Employee shall immediately reimburse any overpaid salary in full, i.e.,
including paid taxes and social security contributions, to the Company. The
Employee waives his right to argue that he is no longer enriched and that the
claim is insofar precluded in opposition to the Company’s claim to
reimbursement. The Company has the right to set the overpaid salary off.

2

 

--------------------------------------------------------------------------------

 

6.

Bonus, Änderungsvorbehalt

 

6.

Bonus, Right to Amend

6.1

Bei der Gesellschaft existiert derzeit Incentive Plan gemäß dessen Bedingungen
der Mitarbeiter bis zu 50 % seines Grundgehalts gemäß Ziffer 5.1 als zusätzliche
Leistung erhalten kann.

 

6.1

An Incentive Plan is currently in existence at the Company, according to the
conditions of which the Employee can receive up to 50% of this base salary
according to Section 5.1 as additional payment.

6.2

Die Gesellschaft behält sich vor, den Plan, insbesondere die darin vereinbarten
Ziele und Bonussätze, auch bei zeitlich befristeten Plänen, aus betrieblichen
oder wirtschaftlichen Gründen oder aufgrund der Leistung des Mitarbeiters zu
ändern, es sei denn, eine solche Änderung ist dem Mitarbeiter unzumutbar. Als
wirtschaftliche oder betriebliche Gründe gelten insbesondere die wirtschaftliche
Entwicklung und Lage der Gesellschaft sowie die Änderung oder Neueinführung von
Produktlinien bzw. deren Preisgestaltung oder der Vertriebsgebiete.

 

6.2

The Company reserves the right to amend the Plan, in particular the targets and
bonus rates agreed upon therein, for economic and business reasons, or due to
the performance of the Employee, unless such an amendment is unreasonable for
the Employee. This also applies to plans which are limited in time. Economic or
business reasons are, in particular, the economic development and circumstances
of the Company as well as the alteration or new introduction of product lines
respectively their pricing or the sales territory.

 

Hierbei wird eine Änderung des Planes nicht zu einer Reduzierung der in den
letzten drei Jahren unter diesem Vertrag durchschnittlich bezogenen
Gesamtvergütung des Mitarbeiters um mehr als 25% führen.

 

 

An amendment of the plan will not result in a reduction of the average total
compensation of the Employee under this Contract in the last three years by more
than 25%.

7.

Zusätzliche Leistungen, Freiwilligkeitsvor-behalt

 

7.

Additional Benefits, Reservation of the Right to Voluntariness

 

Soweit die Gesellschaft dem Mitarbeiter über die in diesem Vertrag (unter Ziffer
5 und 6) genannten Leistungen hinaus zusätzliche Leistungen gewähren sollte,
erfolgt dies freiwillig. Der Mitarbeiter erwirbt auf diese Leistungen keinen
Rechtsanspruch, auch dann nicht, wenn diese Leistungen über einen längeren
Zeitraum und/oder wiederholt gewährt werden sollten und nicht anlässlich jeder
Gewährung die Freiwilligkeit der Zahlung ausdrücklich vorbehalten wird.

 

 

Should the Company grant to the Employee any further benefits beyond those
described in this contract (under clause 5 and 6), these benefits shall be
granted on a voluntary basis. The Employee shall not acquire a legal claim to
these benefits even if they are granted over a longer period of time and/or if
they are repeatedly granted without the Company specifically reserving the right
to claim the voluntariness on each occasion of the benefits being granted.

8.

Umzugskostenerstattung

 

8.

Relocation

 

Die Gesellschaft erstattet dem Mitarbeiter gegen Nachweis für die Dauer des
Arbeitsverhältnisses, jedoch nicht über den Beendigungszeitpunkt des
gegenwärtigen Mietvertrags des Mitarbeiters im Raum München hinaus, die Kosten
einer angemessenen Unterkunft im Raum Donaueschingen. Etwaige hierdurch
anfallende Steuern werden vom Arbeitnehmer getragen.

 

 

For the duration of the employment relationship, but not exceeding the
expiration of the Employee’s current lease in the Munich area, the Company shall
reimburse the Employee against proof of expenses the costs of reasonable housing
in the Donaueschingen area. Any taxes incurred hereby shall be borne by the
Employee.

3

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

9.

Dienstwagen

 

9.

Company Car

9.1

Die Gesellschaft wird dem Mitarbeiter einen Dienstwagen der Klasse Audi A6 oder
gleichwertig zur Verfügung stellen, der auch privat genutzt werden kann. Die
Kosten der Privatnutzung trägt der Mitarbeiter. Die Auswahl des Fahrzeugs steht
im Ermessen der Gesellschaft. Der Mitarbeiter ist verpflichtet, das Fahrzeug in
gutem Zustand zu erhalten und für eine regelmäßige Wartung zu sorgen. Alle
Steuern, die auf den geldwerten Vorteil der privaten Nutzung des Fahrzeugs durch
den Mitarbeiter entfallen, sind von dem Mitarbeiter gemäß den jeweils geltenden
steuerlichen Bestimmungen selbst zu tragen.

 

9.1

The Company will provide the Employee with a company car, type Audi A6 or
equivalent, which may also be used privately. The costs of the private use of
the car shall be borne by the Employee. The choice of the car is at the
discretion of the Company. The Employee is obliged to keep the car in good
condition and to provide for regular maintenance. All taxes, which are due for
the cash value of the private use of the car by the Employee, are to be borne by
the Employee himself according to the tax regulations which are applicable from
time to time.

9.2

Die Gesellschaft ist bei Vorliegen eines sachlichen Grundes berechtigt, das
Recht zur privaten Nutzung des Dienstwagens  zu widerrufen und die Herausgabe
des Dienstwagens zu verlangen, es sei denn, dass dies für den Mitarbeiter
unzumutbar ist.

 

9.2

The Company has the right, for good reason, to revoke the private use of the
company car and to request the return of the company car if this may be
reasonable expected of the Employee.

 

Diese Voraussetzungen sind insbesondere gegeben bei:

-   Freistellung des Mitarbeiters von der Verpflichtung zur Arbeitsleistung;

-   Wegfall tatsächlicher Arbeitsleistung (z.B. bei Krankheit, Sonderurlaub
o.ä.) nach Ablauf etwaiger Entgeltfortzahlungszeiträume;

-   Ruhen des Arbeitsverhältnisses (z.B. wegen Elternzeit, Wehrdienst o.ä.);

-   Verlust der Fahrerlaubnis oder Verbot zum Führen eines Kraftfahrzeugs;

-   Änderung der Arbeitsaufgabe, wenn die Überlassung des Dienstwagens im
Zusammenhang mit der Arbeitsaufgabe bestand;

-   Durchführung von Wartungs- oder Reparaturarbeiten bzw. Ersatzbeschaffung.

 

 

The prerequisites for this are, in particular:


-   Release of the Employee from the duty to fulfill his employment obligations;

-   Discontinuation of actual job performance (e.g., due to illness, special
leave, etc.) after the lapse of possible periods of continued remuneration,

-   If the employment relationship is dormant (e.g., due to parental leave,
military service etc.);

-   Loss of driving license or ban on driving a vehicle;

-   Change of assignment if the allocation of the company car was only relevant
to the assignment;

-   Carrying out of service or repair work, or the ordering of replacement
parts.

4

 

--------------------------------------------------------------------------------

 

9.3

Im Fall des Widerrufs ist der Mitarbeiter zur unverzüglichen Herausgabe des
Dienstwagens samt Zubehör am Sitz der Gesellschaft verpflichtet. Der Mitarbeiter
erhält keine Entschädigung für die entgangene private Nutzungsmöglichkeit. Ein
Zurückbehaltungsrecht steht dem Mitarbeiter nicht zu.

 

9.3

In the case of revocation, the Employee is obliged to deliver the company car
including all accessories to the seat of the company, without delay. The
Employee shall receive no compensation for the loss of the private use. The
Employee has no right of retention.

10.

Reisekosten

 

10.

Travel Expenses

 

Reisekosten und sonstige notwendige und angemessene Auslagen, die der
Mitarbeiter im Interesse der Gesellschaft aufwendet, werden gegen Nachweis im
Rahmen der jeweils geltenden Richtlinien der Gesellschaft und der
Steuervorschriften erstattet.

 

 

Travel expenses and other necessary and reasonable expenses incurred by the
Employee in the furtherance of the Company's business shall be reimbursed to him
on presentation of supporting documents, within the scope of the Company's
policies in force from time to time and the applicable German tax regulations.

11.

Aktienoptionen

 

11.

Stock Options

 

Die Gesellschaft wird der Richardson Electronics, Ltd. empfehlen, dem
Mitarbeiter zum Beginn dieses Anstellungsverhältnisses gemäß den Bedingungen des
anwendbaren Aktienoptionsplanes 10.000 Richardson Electronics
Stammaktienoptionen zu gewähren. Die Zuteilung steht unter der Bedingung der
entsprechenden Zustimmung des Board of Directors der Richardson Electronics,
Ltd. Der anwendbare Aktienoptionsplan sieht eine Übertragung der Optionen über
einen Fünfjahreszeitraum hinweg vor. Sämtliche in diesem Zusammenhang
möglicherweise entstehenden Ansprüche des Mitarbeiters richten sich nach dem
Aktienoptionsplan und unterliegen der Rechtsordnung, die dieser vorsieht.
Ansprüche gegen die Gesellschaft bestehen nicht.

 

 

The Company shall recommend to Richardson Electronics, Ltd. that the Employee is
granted 10,000 Richardson Electronics common stock options subject to the
conditions of the applicable stock option plan at the beginning of this
employment contract. The granting of the stock options is subject to approval by
the Board of Directors of Richardson Electronics, Ltd. The applicable stock
options plan provides for a vesting of the stock options over a five-year
period. Any claims in this connection are subject to the applicable stock option
plan and the choice of law provided therein. There are no claims existing
against the Company.

 

 

 

 

 

12.

Arbeitsverhinderung

 

12.

Inability to Perform Duties

12.1

Der Mitarbeiter ist verpflichtet, jede Arbeitsverhinderung und ihre
voraussichtliche Dauer seinem Vorgesetzten oder der Personalabteilung
unverzüglich anzuzeigen. Auf Verlangen sind die Gründe der Arbeitsverhinderung
mitzuteilen.

 

12.1

The Employee is obliged to inform his supervisor or the Company’s Human
Resources Department without delay of any inability to perform his duties and
the expected duration. Upon request, he shall inform the Company of the reasons
for such absence.

5

 

--------------------------------------------------------------------------------

 

12.2

Dauert eine Arbeitsunfähigkeit länger als drei Kalendertage, hat der Mitarbeiter
eine ärztliche Bescheinigung über das Bestehen der Arbeitsunfähigkeit sowie
deren voraussichtliche Dauer spätestens an dem darauffolgenden Arbeitstag

vorzulegen. Die Gesellschaft ist berechtigt, die Vorlage der ärztlichen
Bescheinigung früher zu verlangen. Dauert die Arbeitsunfähigkeit länger als in
der Bescheinigung angegeben, so ist der Mitarbeiter verpflichtet, innerhalb von
drei Tagen nach dem bescheinigten Ende der Arbeitsunfähigkeit eine neue
ärztliche Bescheinigung einzureichen. Auch in diesem Fall hat der Mitarbeiter
das Überschreiten der bescheinigten Zeit der Arbeitsunfähigkeit unverzüglich –
auch telefonisch – anzuzeigen.

 

12.2

In case of sickness lasting longer than three calendar days, the Employee is
obliged to submit a medical certificate on his incapacity to work and its
prospective duration not later than on the following working day. The Company is
entitled to demand an earlier submission of the medical certificate. If his
absence continues longer than indicated in the medical certificate, the Employee
is obliged to submit a new medical certificate within three days after the end
of the period certified. Also in this case, the Employee is obliged to inform
the Company immediately of the continuation of the indicated absence. The
notification may be given by telephone call.

12.3

Hat der Mitarbeiter Schadensersatzansprüche gegenüber Dritten wegen
Verdienstausfalls, der ihm durch die Arbeitsunfähigkeit entsteht, so tritt er
diese in Höhe der geleisteten Gehaltsfortzahlung an die Gesellschaft ab.

 

12.3

If the Employee has compensation claims against third parties due to the loss of
his earnings, caused by the inability to work, he shall assign such claims to
the Company in the amount of the continued payment of salary.

13.

Urlaub

 

13.

Vacation

13.1

Der Mitarbeiter hat Anspruch auf einen jährlichen Erholungsurlaub von 30
Arbeitstagen. Samstage gelten nicht als Arbeitstage. Ab Umzug in die USA
reduziert sich der Urlaubsanspruch auf 20 Tage pro Jahr.

 

13.1

The Employee shall be entitled to an annual vacation of 30 working days.
Saturdays are not considered working days. Employee will be eligible for four
weeks of vacation when he relocates to the U.S.

13.2

Der Zeitpunkt des Urlaubs wird von der Gesellschaft unter Berücksichtigung der
betrieblichen Notwendigkeiten und der persönlichen Wünsche des Mitarbeiters
festgelegt.

 

13.2

The time of vacation shall be determined by the Company, taking into
consideration both the business requirements of the Company and the personal
wishes of the Employee.

13.3

Der gesamte Urlaub ist im jeweiligen Kalenderjahr zu nehmen. Soweit der Urlaub
aus besonderen persönlichen oder betrieblichen Gründen nicht im jeweiligen
Kalenderjahr genommen werden kann, ist die Urlaubsübertragung nur bis zum 31.
März des Folgejahres zulässig. Wird der Urlaub bis zu diesem Datum nicht
genommen, verfällt er.

 

13.3

The total vacation has to be taken in the given calendar year. In case the
vacation cannot be taken due to special personal or business-related reasons,
the vacation may be carried over until March 31 of the following calendar year.
If the vacation is not taken by that date, the vacation entitlement lapses.

13.4

Bei Beendigung des Arbeitsverhältnisses erfolgt eine etwaige Abgeltung nur bis
zur Höhe des gesetzlichen Urlaubsanspruches. Bereits genommener Urlaub wird auf
den gesetzlichen Urlaubsanspruch angerechnet.

 

13.4

Upon termination of the employment, a possible compensation will only be paid
with respect to the statutory vacation claim. Vacation already taken will be
credited to the statutory vacation claim.

6

 

--------------------------------------------------------------------------------

 

14.

Verschwiegenheit

 

14.

Confidentiality

14.1

Der Mitarbeiter verpflichtet sich, alle ihm anvertrauten oder ihm sonst bekannt
gewordenen geschäftlichen, betrieblichen oder technischen Informationen, die
sich auf die Gesellschaft oder auf mit ihr verbundene Gesellschaften beziehen
und vertraulichen Charakter haben, Dritten nicht zu offenbaren und nicht für
seine eigenen Zwecke zu verwenden. Dies gilt insbesondere hinsichtlich der
Einzelheiten der Betriebsorganisation und der Beziehungen zu Kunden und
Auftraggebern sowie bezüglich des Know-hows der Gesellschaft. Diese
Verpflichtung gilt sowohl während der Dauer dieses Anstellungsverhältnisses als
auch nach seiner Beendigung.

 

14.1

The Employee shall not disclose to any third party or use for his own purposes
any confidential business or other information relating to the Company or its
affiliates, which has become known to him. This especially applies to details of
the business organisation and relations to customers as well as the know-how of
the Company. This obligation shall apply during the term of the employment and
survive the termination of this contract.

14.2

Geschäftliche Unterlagen aller Art, einschließlich der auf dienstliche
Angelegenheiten und Tätigkeiten sich beziehenden persönlichen Aufzeichnungen
sind sorgfältig aufzubewahren und dürfen nur zu geschäftlichen Zwecken verwendet
werden. Das Anfertigen von Abschriften oder Auszügen sowie das Kopieren von
Zeichnungen, Dokumenten, Aufzeichnungen, Kostenberechnungen, Statistiken u.ä.
sowie von anderen Geschäftsunterlagen ist ausschließlich für dienstliche Zwecke
zulässig.

 

14.2

Business records of any kind, including private notes concerning Company affairs
and activities, shall be carefully kept and only used for business purposes. Any
copies, extracts or duplicates of drawings, calculations, statistics and the
like, or of any other business records, are to be used exclusively for the
Company’s business purposes.

14.3

Die Gesellschaft behält sich das Recht vor, dem Mitarbeiter bei Kündigung des
Arbeitsverhältnisses, spätestens aber bei seiner Beendigung, eine Liste mit
denjenigen Informationen zu übergeben, die auch nach der Beendigung des
Arbeitsverhältnisses der Geheimhaltung unterliegen.

 

14.3

The Company reserves the right to hand over to the Employee upon giving notice
of termination of the employment relationship, or, at the latest, at the end of
the employment relationship, a list containing the information which is to be
kept secret even after the end of the employment relationship.

15.

Vertragsdauer, Probezeit und Kündigung

 

15.

Term of Employment, Probationary Period and Termination

15.1

Dieser Vertrag tritt spätestens am 1. August 2015 in Kraft und wird auf
unbestimmte Zeit geschlossen. Er endet ohne besondere Kündigung mit Ablauf des
Monats, in dem der Mitarbeiter das gesetzliche Regelrentenalter erreicht, oder
wenn eine dauerhafte teilweise Erwerbsminderung oder eine dauerhafte volle
Erwerbsminderung im Sinne des § 43 SGB VI festgestellt wird.

 

15.1

This Employment Contract shall become effective at the latest on August 1, 2015
and is entered into for an indefinite period of time. The employment shall end
without notice not later than the expiry of the month in which the Employee
reaches the regular retirement age, or if a permanent partial or full reduction
in earning capacity in the sense of Section 43 Code of Social Law VI has been
ascertained.

7

 

--------------------------------------------------------------------------------

 

15.2

Die ersten sechs Monate der Tätigkeit gelten als Probezeit. Das
Anstellungsverhältnis ist mit den gesetzlichen Fristen kündbar. Jede gesetzliche
Verlängerung der Kündigungsfristen zugunsten des Mitarbeiters gilt auch
zugunsten der Gesellschaft.

 

15.2

The first six months of the employment are a probationary period. The Employment
Contract can be terminated according to the statutory notice periods. Any
statutory extension of the notice period to the Employee's benefit shall also
apply in favour of the Company.

15.3

Jede Seite kann das Anstellungsverhältnis aus wichtigem Grund fristlos kündigen.

 

15.3

Either party may terminate the employment for cause without a notice period.

15.4

Eine Kündigung bedarf der Schriftform.

 

15.4

Notice of termination must be given in writing.

15.5

Falls dem Mitarbeiter aus anderen als verhaltensbedingten Gründen gekündigt wird
(z.B. bei Diebstahl, kriminelle Aktivitäten mit Auswirkungen auf die
Gesellschaft, Nichtbeachtung von Richtlinien der Gesellschaft), so erhält der
Mitarbeiter eine Abfindung in Höhe von – und beschränkt auf – sechs
Monatsgrundgehälter in der zur Zeit der Kündigung geltenden Höhe.

 

15.5

In the event the Employee is terminated for any reason other than misconduct
(e.g., theft, criminal activity affecting the Company, disregard for company
policy), the Employee will be entitled to severance equaling, and limited to,
six times the Employee’s monthly base pay at the time of termination.

16.

Freistellung, Rückgabe von Arbeitsmitteln

 

16.

Release from the Obligation to Work, Return of Work Materials

16.1

Bei Kündigung des Vertrages kann die Gesellschaft den Mitarbeiter bis zum Ablauf
der Kündigungsfrist jederzeit widerruflich oder unwiderruflich von der
Verpflichtung zur Arbeitsleistung unter Fortzahlung der vertragsgemäßen
Vergütung freistellen.

 

16.1

If one of the parties has given notice of termination, the Company is entitled
to revocably or irrevocably release the Employee from his obligation to work at
any time until the end of the notice period while continuing to pay the
contractual remuneration.

16.2

Das Recht zur Freistellung besteht insbesondere, wenn aus betrieblichen und/oder
organisatorischen Gründen kein Beschäftigungsbedarf für den Mitarbeiter mehr
besteht, das Vertrauensverhältnis gestört ist, zum Schutz anderer Arbeitnehmer,
zum Schutz von Kundenbeziehungen sowie aus Gründen der Wahrung und Sicherung von
Betriebs- und Geschäftsgeheimnissen und sonstiger vertraulicher
Betriebsangelegenheiten.

 

16.2

The right to such release will exist, in particular, if for business and/or
organisational reasons there is no more need of employment for the Employee, if
the relationship of trust has been disturbed, to protect other employees, to
protect customer relations as well as for reasons of protecting and securing
operational and business secrets and other confidential company matters.

16.3

Eine unwiderrufliche Freistellung erfolgt grundsätzlich unter Anrechnung des dem
Mitarbeiter bis zu seinem Ausscheiden noch zustehenden Resturlaubs. Der
Resturlaub wird mit dem auf die Freistellung folgenden Tag angetreten und
zusammenhängend genommen. Danach muss sich der Mitarbeiter gegenüber seinem
Vergütungsanspruch dasjenige anrechnen lassen, was er durch anderweitigen
Einsatz seiner Arbeitskraft verdient oder böswillig zu verdienen unterlässt.

 

16.3

Any open vacation claims shall be deemed to be compensated by such period of
irrevocable release. The open vacation shall begin as of the first day after the
release without interruption. After the vacation, any earnings the Employee
receives due to other employment of his labour and any salary he maliciously
refrains from earning shall be deducted from his salary.

8

 

--------------------------------------------------------------------------------

 

 

Der Mitarbeiter hat der Gesellschaft unaufgefordert mitzuteilen, ob und in
welcher Höhe er Arbeitsentgelt neben seiner aufgrund dieses Vertrages gezahlten
Vergütung erhält. Auf Verlangen sind die Angaben durch Vorlage prüfbarer
Unterlagen zu belegen.

 

 

The Employee must inform the Company, without being asked, about any
remuneration he obtains apart from the salary he receives from the Company. This
duty to inform also includes the amount of the remuneration. If the Company so
requires, the Employee must prove this information by presenting auditable
records.

16.4

Während der Freistellung bleibt das gesetzliche Wettbewerbsverbot unberührt.

 

16.4

The statutory non-compete obligation remains unaffected during the period of
release.

16.5

Der Mitarbeiter hat auf Verlangen der Gesellschaft jederzeit und nach Ausspruch
einer Kündigung - gleich von welcher Seite - von sich aus alle in seinem Besitz
befindlichen Arbeitsmittel und Gegenstände der Gesellschaft, insbesondere
Geschäftsunterlagen sowie Kopien und Aufzeichnungen davon, herauszugeben. Dem
Mitarbeiter steht weder ein Zurückbehaltungsrecht noch ein Ersatzanspruch zu.

 

16.5

At any time upon the request of the Company, and without solicitation after
notice of termination of the employment relationship, irrespective of the party
giving notice, the Employee shall return all work materials and other items
belonging to the Company, in particular business documents and copies thereof.
The Employee has no right of retention and no damage compensation claims.

17.

Abwerbeverbot nach Ende des Arbeitsverhältnisses

 

17.

Obligation not to Entice away Workforce in the Aftermath of the Employment
Relationship

17.1

Der Mitarbeiter verpflichtet sich, für einen Zeitraum von einem Jahr nach
Beendigung seines Anstellungsvertrages weder direkt noch indirekt Mitarbeiter
der Gesellschaft oder einer Tochter- bzw. Muttergesellschaft abzuwerben oder
diese in sonstiger Weise zu veranlassen, der Gesellschaft oder einer ihrer
Tochter- oder Muttergesellschaften zu kündigen, soweit dies unter Verleitung zum
Vertragsbruch oder unter Einsatz von Kenntnissen erfolgt, die der
nachvertraglichen Verschwiegenheitspflicht unterliegen.

 

17.1

The Employee agrees that for a period of one year after the termination of the
Employment Contract he shall neither directly nor indirectly entice away
employees of the Company, its subsidiaries or parent company or cause them in
any other way to leave the Company, its subsidiaries or parent company, if for
that purpose he induces them to break the contract or uses information which is
subject to his post-contractual duty of secrecy.

17.2

Das Verbot gilt auch zugunsten der mit der Gesellschaft verbundenen Unternehmen,
mit denen die Gesellschaft mittelbar oder unmittelbar geschäftlich befasst war.

 

17.2

The obligation not to entice away workforce also applies to the benefit of the
Company’s affiliated companies whereby the Company dealt with either directly or
indirectly.

9

 

--------------------------------------------------------------------------------

 

17.3

Der Mitarbeiter verpflichtet sich, für jeden Fall der Zuwiderhandlung gegen die
in Ziffer 17.1 und 17.2 umschriebenen Verpflichtungen eine Vertragsstrafe in
Höhe von einem monatlichen Bruttogehalt zu zahlen. Die Höhe des insoweit
maßgeblichen Bruttomonatsgehalts bestimmt sich nach den aufgrund dieses
Arbeitsvertrages zuletzt erhaltenen Bezügen einschließlich der variablen

Gehaltsbestandteile. Jeder einzelne Abwerbungsversuch gegenüber jedem einzelnen
Mitarbeiter gilt als eigenständiger Verstoß gegen das Verbot.

 

17.3

Every time the Employee breaches the obligations described under clause 17.1 and
17.2, he shall pay a contractual penalty in the amount of one monthly gross
salary. The amount of the relevant monthly gross salary depends on the monthly
gross salary including variable salary the Employee last received under this
Employment Contract. Every single attempt at enticement of any individual
employee shall be considered to be a separate breach of this obligation.

17.4

Weitergehende Ansprüche der Gesellschaft bleiben unberührt.

 

17.4

The Company’s right to further damages shall not be affected.

18.

Ausschluss von Ansprüchen

 

18.

Exclusion of Claims

 

Alle Ansprüche des Mitarbeiters und der Gesellschaft aus dem Arbeitsverhältnis
und solche, die mit dem Arbeitsverhältnis oder seiner Beendigung im Zusammenhang
stehen, verfallen, wenn sie nicht binnen drei Monaten nach ihrer Fälligkeit
gegenüber der Gesellschaft bzw. gegenüber dem Mitarbeiter schriftlich geltend
gemacht werden. Lehnt der jeweils andere Teil den Ausgleich des geltend
gemachten Anspruchs ab oder erklärt er sich auf die Geltendmachung nicht binnen
zwei Wochen, so ist der Anspruch binnen weiterer drei Monate nach der Ablehnung
oder Ablauf der zweiwöchigen Frist gerichtlich geltend zu machen. Nach Ablauf
der genannten Fristen sind die Ansprüche ausgeschlossen. Dies gilt nicht für
unverzichtbare Ansprüche und Ansprüche, die aus vorsätzlichem Handeln
resultieren.

 

 

All claims of the Employee and of the Company arising from this contract or its
termination are forfeited unless they are raised within three months after they
have become due in writing vis-á-vis the Company respectively the Employee. In
case they should be rejected by the other party, or in case of no reaction
within two weeks, any legal proceedings must be commenced within another three
months after rejection or the lapse of the two weeks-period. After the lapse of
these time limits, the claims shall be forfeited. This shall not apply to
unforfeitable claims and claims resulting from intentional conduct.

19.

Schlussbestimmungen

 

19.

Final Provisions

19.1

Es ist beabsichtigt, dass der Mitarbeiter in naher Zukunft in die USA
übersiedelt. Die Parteien sind sich darüber einig, dass der vorliegende
Anstellungsvertrag bei Übersiedlung des Mitarbeiters in die USA durch einen
neuen Vertrag entweder mit der Gesellschaft oder einem mit der Gesellschaft
verbundenen Unternehmen ersetzt wird, der US-Recht unterliegt. Die Gesellschaft
wird den Mitarbeiter bei seiner Beantragung eines US-Visums sowie der
US-Staatsbürgerschaft unterstützen.

 

19.1

It is intended that the Employee relocates to the U.S. in the near future.  The
parties are in agreement that upon relocation of the Employee to the U.S., this
Employment Contract shall be replaced by a new employment contract to be
concluded between the Employee and either the Company or an affiliate of the
Company governed by U.S. laws. The Company shall support the Employee with his
application for a U.S. visa as well as U.S. citizenship.  

19.2

Dieser Anstellungsvertrag enthält die gesamte Vereinbarung zwischen den
Parteien. Die Parteien haben keine darüber hinaus gehenden mündlichen oder
schriftlichen Absprachen getroffen. Frühere zwischen den Parteien getroffene
schriftliche oder mündliche Absprachen und Anstellungsverträge sind hiermit
aufgehoben.

 

19.2

This contract represents the entire agreement and understanding of the parties.
The parties have not concluded any other verbal or written agreements. This
contract supersedes all prior written or verbal agreements and employment
contracts the parties have concluded.

10

 

--------------------------------------------------------------------------------

 

19.3

Auf diesen Anstellungsvertrag findet das Recht der Bundesrepublik Deutschland
Anwendung.

 

19.3

This Employment Contract shall be governed by German law.

19.4

Für den Fall, dass einzelne Bestimmungen dieses Vertrages unwirksam sein
sollten, bleiben die übrigen Bestimmungen gültig. Anstelle der unwirksamen
Bestimmung oder zur Ausfüllung eventueller Lücken des Vertrages soll eine
angemessene wirksame Regelung treten, die die Parteien gewollt hätten, wenn
ihnen die Unwirksamkeit oder Regelungslücke bekannt gewesen wäre, und die in
ihrem wirtschaftlichen Ergebnis der unwirksamen Bestimmung entspricht oder ihr
so nahe wie möglich kommt.

 

19.4

In the event that individual provisions of this contract are ineffective, the
remaining regulations shall remain in effect. In lieu of the invalid provision
or as a remedy of the possible incompleteness of the contract, an appropriate
valid provision, which the parties would have intended if they had known of the
ineffectiveness or of the incompleteness of the contract and which corresponds
either to the commercial effect of the invalid provision or comes as close to it
as possible, shall replace the invalid one.

19.5

Änderungen oder Ergänzungen dieses Vertrages, einschließlich dieser Vorschrift,
bedürfen zu ihrer Rechtswirksamkeit der Schriftform. Dies gilt nicht für
individuelle Vereinbarungen.

 

19.5

Any amendments or additions to this contract, including this regulation, must be
made in writing in order to become effective. This does not apply to individual
agreements.

19.6

Der Mitarbeiter hat eine Ausfertigung dieses Vertrages erhalten.

 

19.6

The Employee has received a copy of this contract.

19.7

Im Zweifelsfall hat die deutsche Fassung Vorrang.

 

19.7

In case of doubt, the German version shall prevail.

 

Der Mitarbeiter / The Employee:

 

Für die Gesellschaft / The Company by:

 

 

 

Ort, Datum :

 

 

Place, Date :

 

 

 

 

 

 

Unterschrift :

 

 

Signature :

 

 

 

 

 

 

Name :

 

 

Name :

 

 

 

 

 

 

 

 

 

Title :

 

 

11

 